Citation Nr: 0609101	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant is the legal surviving spouse of the 
veteran for the purposes of VA benefits.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1946.  He died in March 1982, and the appellant 
contends that she is his surviving spouse for VA purposes.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a June 2002 determination by the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO).

In May 2004, the Board remanded the case for additional 
development.  Subsequently, a July 2005 rating action 
continued the prior denial.

In August 2005, the Board again remanded the case for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On December 9, 2005, the appellant's son informed VA by 
electronic mail that his mother had died on December [redacted], 2005.  
He was requested to submit a copy of her death certificate to 
VA, but to date has not done so.  Subsequent attempts to 
verify the appellant's death with the Social Security 
Administration (SSA) have been unsuccessful.

The Board is unable to dismiss the appellant's claim without 
proof of her death.  Review of the claims folder indicates 
that her last address of record was in Winston-Salem, North 
Carolina.  Accordingly, the RO should contact appropriate 
authorities in that state and request a copy of her death 
certificate or other official confirmation of her death.

Accordingly, the case is REMANDED for the following action:

The RO should contact appropriate 
authorities, to include the state of North 
Carolina and any probate judge who may 
have handled the appellant's estate, and 
request a copy of her death certificate or 
other official confirmation of her death.  
If appropriate, the veteran's son should 
also be contacted for any information he 
can provide that would assist in this 
matter.  Any documentation obtained should 
be associated with the claims folder.

Following the above, the claims folder should be returned to 
the Board.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

